Shaw, C. J.
Assumpsit for money had and received to the plaintiff’s use, on the ground that the defendant demanded and *612received of an insurance company a sum, to a part of which the plaintiff, in equity and good conscience, was entitled, and therefore that money had and received will lie to recover it.
An estate was owned and held in common, in certain aliquot parts, by the plaintiff, the defendant, and Danforth Works. Works and the defendant, without the concurrence of the plaintiff, undertook to let the entire estate to a third party for a term of time. The two tenants in thus letting the entire estate, including the plaintiff’s purpárty, did undertake and purport to act as the agents of the plaintiff, and they are estopped to deny it. It might have been competent for the plaintiff to repudiate the assumed agency of his cotenants, and claim possession of his part against the tenant. But it was also competent for him to affirm and adopt the doings of such assumed agents; and then, by a well known maxim of law, the subsequent ratification gives to the agency the force and effect of an original express authority. In the present case it appears, that the plaintiff has affirmed and ratified the doings of his assumed agents, and now claims one of the benefits of it.
One of the stipulations of the lessees was, to procure the whole premises to be insured for the benefit of the lessors, which was done ; and the premises were burnt within the. time stipulated by the policy. This insurance was in the nature of rent, it was one of the benefits given as a consideration for the demise, and therefore was for the benefit of all the lessees. Perhaps the two nominal lessees, Works and Sikes, should have joined in recovering the loss from the insurers. But they joined in assigning it to Sikes alone, and he alone recovered the whole in his own name. Perhaps if the insurers had objected, he could not have done this; but if they did not, the defendant can certainly take no exception to his own act in that respect. When therefore he recovered the entire loss to which he and his cotenants were entitled, he recovered to their uses respectively, in proportion to their aliquot parts of the common estate, and an action at law will lie for it. Dickinson v. Williams, 11 Cush. 258. Shepard v. Richards, 2 Gray, 424.
There seems to be nothing in the other exceptions mquiring *613special attention. The court are of opinion that the plaintiff is entitled to recover one fourth of the money recovered by the defendant, for loss on the policy, according to his aliquot part in the common property. Judgment on the verdict.